                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-01231 AG (JCx)             Date                          July 26, 2019
 Title       MAHAFFEY LAW GROUP, P.C. V. STEVEN E PAGANETTI, ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:           [IN CHAMBERS] ORDER TO SHOW CAUSE REGARDING
                        SUBJECT MATTER JURISDICTION

Plaintiff filed this state law case in state court, asserting claims for fraud, breach of contract,
and conversion, among other things. (See generally First Am. Compl., Dkt. No. 19.) Defendants
removed to this Court, asserting diversity jurisdiction. (Notice of Removal, Dkt. No. 1.)

 “Federal courts are courts of limited jurisdiction,” and they possess “only that power
authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.
375, 377 (1994). Defendants sought to invoke that limited jurisdiction when they filed their
notice of removal in this Court. See id. (“It is to be presumed that a cause lies outside of [a
federal court’s] limited jurisdiction,” and “the burden of establishing the contrary rests upon
the party asserting jurisdiction.”); see also United States v. Ceja-Prado, 333 F.3d 1046, 1051 (9th
Cir. 2003) (“Nothing is to be more jealously guarded by a court than its jurisdiction.” (citation
omitted)).

The Court has concerns about whether it has jurisdiction over this case. It’s clear from
Plaintiff’s complaint that federal question jurisdiction doesn’t exist. Instead, Defendants say
this Court has diversity jurisdiction over this matter. But the Court doubts whether complete
diversity existed at the time of removal. When this case was removed, Steven E. Paganetti was
the only Defendant. And the Notice of Removal fails to state where Defendant Paganetti
resides. Rather, the Notice of Removal merely claims “Defendant Paganetti and Plaintiff are
citizens of different states.” (Notice of Removal at 2.) No other evidence or allegations are
submitted to show where Defendant Paganetti resides.


                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-01231 AG (JCx)             Date                          July 26, 2019
 Title       MAHAFFEY LAW GROUP, P.C. V. STEVEN E PAGANETTI, ET AL.


Defendants are thus ORDERED to show cause why this case should not be dismissed for
lack of jurisdiction. In reviewing this matter, the Court will consider all available remedies.
Defendants may submit a brief of no more than 3 pages by August 9, 2019.


                                                                                           :      0
                                                       Initials of Deputy Clerk mku




                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 2
